El Juez Asociado Señob Wole,
emitió la opinión del tribunal.
La apelante, quien había obtenido sentencia, solicitó un mandamiento de embargo para cubrir ciertos fondos adeuda-dos al demandado y que estaban en poder del Tesorero de Puerto Rico. Posteriormente la corte anuló el embargo por el fundamento de que el certificado incautado no era embar-gable de acuerdo con la decisión de este tribunal en Crédito Ahorro Ponceno v. Colón, 36 D.P.R. 341. La demandante *679apeló, y el demandado solicita la desestimación del recurso por frívolo.
La apelante radicó nn alegato en el que sostiene qne las reglas relativas a fondos en poder del Gobierno ban sido va-riadas por la Ley de 1928, permitiendo pleitos adicionales contra El Pueblo de Puerto Rico. Si bien tenemos algunas dudas no estamos convencidos de que no puede baber algún mérito en la apelación.

Se declara sin lugar la moción.